Edward G. Baker, J.
Motion to transfer case from the Civil Court of the City of New York to the Nassau County District Court.
The moving plaintiffs’ causes of action were first asserted in an action commenced in the Nassau County District Court. That action was consolidated with an action pending in Supreme Court, Richmond County. Thereafter, by order of the Supreme Court, Richmond County, the consolidated action was removed to the Civil Count of the City of New York, Richmond County division. It is alleged in the papers before the court that the causes of action which originated in the Supreme Court have been settled, leaving only the causes originally commenced in the Nassau County District Court; that the Civil Court of the City of New York has no jurisdiction to try those issues, now that they are not joined in a consolidated action wherein some of the parties reside in New York City.
This court has no jurisdiction to determine the application. The court having such jurisdiction is the District Court of Nassau County (UDCA, § 2102; CPLR 325, subd. [b]).
So far as the merits are concerned, counsel are referred to section 201 and subdivisions (b) and (c) of 'section 301 of the Civil Court of the City of New York.
Motion denied without prejudice to renew, if so advised, in the court having jurisdiction to determine the application.